Thomas, J.
The exceptions are now confined to a single point, the right of the plaintiff to recover damages for the loss of the use of the land. The case finds that the sea-wall or wharf was not built according to the contract; that it was defective ; and that the defendants promised to rebuild it. The ordinary rule undoubtedly is, that the plaintiff must repair or rebuild the defective wall within a reasonable time, and that the expense of such repair or reconstruction, and the loss of the use of the land for such reasonable time would be the measure of damages. What was a reasonable time was to be determined in view of all the facts in the case. One material fact was that the defendants, admitting their failure to fulfil their contract, promised to rebuild, and the plaintiff relying, as he well might, upon such promises, delayed himself the rebuilding of the wall. The question was, whether the delay caused by the promises of the defendants, and their failure to keep them, could enter into the consideration of what was reasonable time. The presiding judge in the court below instructed the jury that they might take them into consideration. We think he was clearly right. Upon notice to the defendants of the defects in the structure of the wall, and the promise of the defendants to rebuild, the plaintiff might well wait and give the defendants *360the opportunity to perform their promise; and the delay so caused was as truly reasonable as that occasioned by the state of the season or other physical cause. Damages for the loss of the use of the land during such time are not remote, speculative or contingent, but the direct and immediate consequence of the defendants’ failure to perform their contract and duty. The instructions to the jury were good law and good sense, clearly and accurately stated.

Exceptions overruled.